Citation Nr: 9929780	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  94-38 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from September 1969 to January 
1973.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The RO transferred the case to the Board in May 1998, 
and in July 1998, the Board remanded the case to the RO for 
scheduling of a Travel Board hearing.  The case was returned 
to the Board in November 1998.


FINDING OF FACT

The veteran died on November [redacted], 1998. 


CONCLUSION OF LAW

The veteran's appeal on the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD became moot by 
virtue of the veteran's death, and the Board is without 
jurisdiction to decide the appeal.  38 U.S.C.A. § 7104 ( West 
Supp. 1998); 38 C.F.R. § 20.1302 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appealed a January 1993 rating decision in which 
the RO determined that new and material had not been 
submitted warranting reopening of the claim of entitlement to 
service connection for PTSD.  Unfortunately, the veteran died 
on November [redacted], 1998, during the pendency of the appeal.  
The Certificate of Death, confirming the veteran's death, was 
received at the Board in October 1999.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  Under the Board's Rules of 
Practice, an appeal pending before the Board when the 
appellant dies will be dismissed.  38 C.F.R. § 20.1302.  
Accordingly, the appeal must be dismissed.  


ORDER

The appeal of the issue of whether new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for PTSD is dismissed.  



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

